The Chief Justice
delivered the opinion of the court.
Jones having intermarried with Mrs. Black, received the rents of the real estate, and disposed of some of the personal estate of which she was possessed, and having thereafter departed this life, some of the children of his wife by a former marriage claiming, in virtue of a deed of gift made to them by her of all her real and personal estate, filed their bill against Jonse’ administrators, to compel them to account for the profits of the real estate received and the personal estate disposed of by him.
The deed of gift bears date a few days before the intermarriage of Jones with the mother of the complainants, anc] was concealed from Jones for a long time after his marriage. As, in the mean time, she continued to be the ostensible owner of the estate, the deed must be consider-e(j a fraud on his marital rights, and a court of equity not, under such circumstances, to interpose for-the
purpose of enforcing a claim founded upon the deed, The decree of the circuit court, dismissing the bill, is CorrecL and must be affirmed with cost,